



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the
    Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following
    offences;

(i)      an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by
    the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
    in proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

(b) on application of the victim
    or the prosecutor, make the order.

(3)     In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c. 
    13, s. 18.

486.6(1)       Every person who
    fails to comply with an order made under subsection 486.4(1), (2) or (3) or
    486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hill, 2020 ONCA 292

DATE: 20200506

DOCKET: C67936

Rouleau, Zarnett and Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wayne Thomas Hill

Appellant

Wayne Thomas Hill, acting in person

Nader R. Hasan, appearing as duty
    counsel

Andrew Hotke, for the respondent

Heard and released orally: May
    4, 2020 by videoconference

On appeal from the conviction entered by
    Justice Lorelei Amlin of the Ontario Court of Justice on October 31, 2019 and
    from the sentence imposed on October 31, 2019.

REASONS FOR DECISION

[1]

The appellant appeals his conviction and
    sentence on two counts of attempted abduction of a child and two counts of
    breaching a prohibition order. On appeal, he raises two issues.

[2]

First, he seeks to vary the blanket lifetime ban
    for use of the internet that was ordered as part of his sentence. The Crown
    does not oppose varying the order to one in the nature of the order granted in
    the case of
R. v. Brar
, 2016 ONCA 724, 134 O.R. (3d) 95.

[3]

In our view, such a variation is appropriate in
    this case. We therefore vary that order to read as follows:

Pursuant to s. 161(1)(d) of the
Criminal
    Code
, Mr. Wayne Thomas Hill will not use the internet or any similar
    communication service to:

a)

access any content that violates the law;

b)

directly or indirectly access any social media
    sites, social network, internet discussion forum or chatroom, or maintain a
    personal profile on any such service (such as Facebook, Twitter, Tinder,
    Instagram or any equivalent or similar service) and;

c)

make any post or advertisement that targets
    persons under the age of 16 including any advertisement for sales, services or
    products intended for use by persons under the age of 16.

[4]

The second issue raised by the appellant is the
    requirement for registration in the sex offender registry.

[5]

In our view, that aspect of the appeal cannot
    succeed. In the circumstances of this case, given the appellants previous
    convictions, this ground of appeal must fail.

[6]

The appellant did not raise any other issues
    with respect to the conviction appeal and the sentence appeal.

[7]

Apart from varying the s. 161(1)(d) prohibition
    order as outlined above, the appeal is dismissed.

Paul
    Rouleau J.A.

B.
    Zarnett J.A.

M. Jamal
    J.A.


